DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 6-9 and 17-20 in the reply filed on 5/24/2022 is acknowledged.
Claims 1-5, 10-16, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on5/24/2022.
Thus, only Claims 6-9 and 17-20 are presently under consideration for examination

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure: 
       The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on line 1 of the abstract, it reads "comprises". Examiner suggests the Applicant revise the instance of "comprises" to read "includes". Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
  The apertures were previously denoted as aperture 227 (see pg.10, ¶ 35) and aperture 327 (see pg.12, ¶ 43). The Examiner suggests Applicant relabel the apertures in ¶ 58 as reference numbers 227 and 327.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20190351183 A1) in view of Loesener et al. (US 10258768 B2) and Peh et al. (US 20150190587 A1).


    PNG
    media_image1.png
    928
    1187
    media_image1.png
    Greyscale

Annotated (A) Figure 4 of Ishida

Regarding Claim 6, Ishida teaches a cannula assembly comprising: 
a cannula ("catheter", Abstract) comprising:
a first channel 234 ('main lumen', fig.4, ¶ 171),
a second channel 241 ('sub lumen', fig.4, ¶ 172) disposed adjacent to the first channel 234 (see fig.4) and fluidly separated from the first channel 234 by a wall (NOTE: wall adjacent to bottom wall of inner needle 12 separates 234 from 241; see annotated (A) fig.4), and
a tip portion 13 ('needle tip', fig.4, ¶ 92) located at a distal end of the first channel 234 and/or the second channel and configured to be inserted into a fistula vein ("blood vessel", ¶ 12; NOTE: blood vessels is a category which includes veins and arteries, the claim language of “configured to be inserted” is considered as capable to be inserted and as such it would be obvious for the tip portion to be configured to be inserted into fistula veins) of a patient ("patient", ¶ 89);
wherein the first channel 234 is configured to deliver a fluid ("blood", Abstract) into the fistula vein ("blood vessel", ¶ 12; NOTE: blood vessels is a category which may include fistula veins; the claim language of “configured to deliver” is considered as capable to deliver, and as such the channel 234 would be capable of deliver fluid into the fistula vein) ("inner needle inserted through and disposed in the main lumen and allowing blood to flow in the proximal direction of the catheter from a needle tip exposed at the distal end of the catheter", Abstract), and the second channel 241 is configured to receive a fluid ("Blood", ¶ 22) from the fistula vein ("blood vessel", ¶ 12; NOTE: blood vessels is a category which may include fistula veins) ("Blood can be suctioned well from the opening of the second lumen", ¶ 22).
Ishida fails to teach that said first channel and said second channel merge into a single channel at the tip portion; and a needle configured to be displaced axially through the first channel so as to be selectively extendable through the tip portion beyond the distal end of the cannula. Ishida and Loesener are commensurate because they both teach inserting a catheter into a blood vessel. Loesener discloses catheter apparatuses, systems, and methods for introducing a catheter into a patient's body, and teaches a first channel and a second channel merging into a single channel (see fig.19, in which 515A and 515B meet at 53B) at the tip portion. Ishida/Loesener and Peh are commensurate because they all disclose an apparatus to obtain access to a blood vessel. Peh discloses a method and system to obtain access to a blood vessel underneath a skin layer, and teaches a needle configured to be displaced axially through a first channel so that the needle is selectively extendable (figs.2A-2B). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ishida such that said first channel and said second channel merge into a single channel at the tip portion, as taught by Loesener, for the purpose of providing suitable means to facilitate advancing the assembly of catheter through a subcutaneous tunnel until a distal portion of the catheter is disposed at a desired position within the blood vessel (Loesener, col.2, ll.40-52); and to modify Ishida’s needle such that it is configured to be displaced axially, as taught by Peh, through the first channel such that the needle is selectively extendable through the tip portion beyond the distal end of the cannula, for the purpose of allowing the need to expand longitudinally so as to fit or anchor itself to the vessel in particular by means of push forces, and to expand longitudinally creating an upward push force to create a bump beneath the skin to serve as a visual and tactile marker to help operators locate the cannulation entry spot for further vascular access (Peh ¶ 150).


    PNG
    media_image2.png
    928
    1187
    media_image2.png
    Greyscale

Annotated (B) Figure 4 of Ishida

Regarding Claim 7 Ishida teaches a cross-sectional width of the tip portion 13 of the cannula is smaller than a cross-sectional width of the cannula at locations where the first channel 234 is separated from the second channel 241 by the wall (NOTE: wall adjacent to bottom wall of inner needle 12 separates 234 from 241; see annotated (B) fig.4).


    PNG
    media_image3.png
    928
    1187
    media_image3.png
    Greyscale

Annotated (C) Figure 4 of Ishida

Regarding Claim 8, Ishida teaches an outer wall of the cannula tapers towards the first channel 234 at the tip portion 13 such that a cross-sectional width of the tip portion 13 at the distal end thereof is substantially the same as a cross-sectional width of the first channel 234 (see annotated (C) fig.4).



    PNG
    media_image4.png
    845
    1191
    media_image4.png
    Greyscale

Annotated (D) Figure 4 of Ishida

    PNG
    media_image5.png
    845
    1191
    media_image5.png
    Greyscale

Annotated (E) Figure 4 of Ishida

Regarding Claim 9, Ishida teaches a distal end of the second channel 241 curves towards a longitudinal axis defined by the first channel 234 to form the tip portion 13 (see annotated (E) fig.4), at least a segment of the tip portion 13 being axially aligned with the longitudinal axis of the first channel 234 (see annotated (E) fig.4),
the second channel second outlet located distal from the first channel inlet (see annotated (D) fig.4).
Ishida/Loesener fail to teach that said needle is extendable through a first channel inlet and through the tip portion via a second channel first outlet defined in the tip portion proximate to the first channel inlet. Peh teaches the needle is extendable (figs.2A-2B). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ishida/Loesener such that said needle is extendable, as taught by Peh, through a first channel inlet and through the tip portion via a second channel first outlet defined in the tip portion proximate to the first channel inlet, for the purpose of expanding longitudinally so as to fit or anchor itself to the vessel in particular by means of push forces, and to expand longitudinally creating an upward push force to create a bump beneath the skin to serve as a visual and tactile marker to help operators locate the cannulation entry spot for further vascular access (¶ 150).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20190351183 A1) in view of Loesener et al. (US 10258768 B2), Peh et al. (US 20150190587 A1), and Mahurkar (US 4770652 A).

Regarding Claim 17, Ishida teaches a method for cannulating a blood vessel of a patient, comprising:
providing a cannula assembly, comprising:
a cannula ("catheter", Abstract) comprising:
a first channel 234 ('main lumen', fig.4, ¶ 171),
a second channel 241 ('sub lumen', fig.4, ¶ 172) disposed adjacent to the first channel 234 (see fig.4) and fluidly separated from the first channel 234 by a wall (NOTE: wall adjacent to bottom wall of inner needle 12 separates 234 from 241; see annotated fig.4), and
a tip portion 13 ('needle tip', fig.4, ¶ 92) located at a distal end of the first channel 234 and/or the second channel and configured to be inserted into a fistula vein ("blood vessel", ¶ 12; NOTE: blood vessels is a category which may include fistula veins) of a patient ("patient", ¶ 89); and
a needle 12 ('inner needle', fig.4, ¶ 90) removably disposed (NOTE: needle 12 can be removed from the assembly, if desired) in the first channel 234; 
inserting the cannula ("catheter", Abstract) into the fistula vein ("blood vessel", ¶ 12) up to a desired length;
delivering a fluid ("blood", Abstract) into the fistula vein ("blood vessel", ¶ 12; NOTE: blood vessels is a category which may include fistula veins; the claim language of “configured to deliver” is considered as capable to deliver, and as such the channel 234 would be capable of deliver fluid into the fistula vein) via the first channel 234 ("inner needle inserted through and disposed in the main lumen and allowing blood to flow in the proximal direction of the catheter from a needle tip exposed at the distal end of the catheter", Abstract);
and drawing a fluid ("Blood", ¶ 22) out of the fistula vein ("blood vessel", ¶ 12; NOTE: blood vessels is a category which may include fistula veins; the claim language of “configured to deliver” is considered as capable to deliver, and as such the channel 234 would be capable of deliver fluid into the fistula vein) via the second channel 241 ("Blood can be suctioned well from the opening of the second lumen", ¶ 22).
Ishida fails to teach a method specifically for cannulating a fistula vein; the first channel and the second channel merging into a single channel at the tip portion; a needle configured to be displaced axially through the first channel, pushing the needle, and retracting the needle. 
Ishida and Mahurkar are commensurate because they both teach inserting a catheter into a blood vessel. Mahurkar discloses a dual-lumen catheter, and teaches a method for cannulating a fistula vein ("fistula", col.1, ll.50-64). Loesener teaches a first channel and a second channel merging into a single channel (see fig.19, in which 515A and 515B meet at 53B) and Peh teaches a needle configured to be displaced axially (figs.2A-2B) through a channel, pushing the needle (figs.2A-2B), and retracting the needle (figs.2A-2B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishida such that the method would be specifically for cannulating a fistula vein, as taught by Mahurkar, for the purpose of providing treating method for a fistula vein with good blood flow for dialysis and extracorporeal blood treatment so that the medical practitioner can access the treatment site more easily than a normal blood vessel; and such that the first channel and the second channel would merge into a single channel at the tip portion as taught by Loesener, for the purpose to of providing suitable means to facilitate advancing the assembly of catheter through a subcutaneous tunnel until a distal portion of the catheter is disposed at a desired position within the blood vessel (Loesener, col.2, ll.40-52); and to modify Ishida’s needle such that it is configured to be displaced axially through a corresponding channel, as taught by Peh, such that pushing the needle through the second channel would cause a tip of the needle to extend beyond the tip portion through the distal end of the cannula, and such that retracting the needle from the first channel would extract it from the cannula, for the purpose of allowing the needle to expand longitudinally so as to fit or anchor itself to the vessel in particular by means of push forces, and to expand longitudinally creating an upward push force to create a bump beneath the skin to serve as a visual and tactile marker to help operators locate the cannulation entry spot for further vascular access (Peh ¶ 150).

Regarding Claim 18, Ishida teaches a cross-sectional width of the tip portion 13 of the cannula is smaller than a cross-sectional width of the cannula at locations where the first channel 234 is separated from the second channel 241 by the wall (NOTE: wall adjacent to bottom wall of inner needle 12 separates 234 from 241; see annotated (B) fig.4).

Regarding Claim 19, Ishida teaches an outer wall of the cannula tapers towards the first channel 234 at the tip portion 13 such that a cross-sectional width of the tip portion 13 at the distal end thereof is substantially the same as a cross-sectional width of the first channel 234 (see annotated (C) fig.4).

Regarding Claim 20, Ishida teaches a distal end of the second channel 241 curves towards a longitudinal axis defined by the first channel 234 to form the tip portion 13 (see annotated (E) fig.4), at least a segment of the tip portion 13 being axially aligned with the longitudinal axis of the first channel 234 (see annotated (E) fig.4),
the second channel second outlet located distal from the first channel inlet (see annotated (D) fig.4).
Ishida/Loesener fail to teach that said needle is extendable through a first channel inlet and through the tip portion via a second channel first outlet defined in the tip portion proximate to the first channel inlet. Peh teaches the needle is extendable (figs.2A-2B). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ishida/Loesener such that said needle is extendable, as taught by Peh, through a first channel inlet and through the tip portion via a second channel first outlet defined in the tip portion proximate to the first channel inlet, for the purpose of expanding longitudinally so as to fit or anchor itself to the vessel in particular by means of push forces, and to expand longitudinally creating an upward push force to create a bump beneath the skin to serve as a visual and tactile marker to help operators locate the cannulation entry spot for further vascular access (¶ 150).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shah (US 20160263303 A1), a needle system.
Bhagchandani et al. (US 20120232472 A1), a multi-lumen catheter.
Martin (US 5405341 A), a catheter assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785